UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6260



DEMETRIC GRAY PEARSON,

                                              Plaintiff - Appellant,

          versus


MARY ANN SAAR, Secretary, D.P.S.C.S.; OFFICER
OATES; OFFICER GARLIDAY; OFFICER HARBAUGH,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
03-869-PJM)


Submitted: April 29, 2004                       Decided:   May 6, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Demetric Gray Pearson, Appellant Pro Se. David Phelps Kennedy,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Demetric Gray Pearson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm on the reasoning of the district court.           See Pearson v.

Saar, No. CA-03-869-PJM (D. Md. Jan. 21, 2004).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -